Citation Nr: 1450100	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-33 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of lateral meniscus tear of the left knee with degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1982 to October 1989.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal was remanded for development of the record in June 2012.  It has been returned for appellate consideration.


FINDING OF FACT

The Veteran's left knee disability is manifested by partial removal of the medial meniscus, and degenerative joint disease with pain on motion, flexion limited to 90 degrees by pain, and full extension.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no higher, for residuals of lateral meniscus tear of the left knee with degenerative joint disease, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5259, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A letter dated in October 2006 explained the evidence necessary to support the Veteran's claim for increase.  He was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the reports of those examinations are adequate in that the examinations were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  The Board acknowledges the argument of the Veteran's representative, made in its September 2014 appellate brief, that the record was stale because the Veteran's examination on remand was conducted in July 2012.  However, there has been no allegation of worsening of this disability since the most recent July 2012 examination.  Thus, there is no basis for the Board to remand for a new examination.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Service connection, with a 10 percent evaluation, was granted for the Veteran's left knee disability in a January 1990 rating decision.  The Veteran submitted the instant claim for increase in September 2006.  He stated that the disability had worsened.  

On VA examination in June 2007, the Veteran's history was reviewed.  He reported constant pain of 2-3/10 intensity, swelling, mild locking, and fatigability.  He denied weakness.  He endorsed some instability and giving way, but denied any weakness, heat, or redness.  He indicated that he experienced some stiffness which was worse with sitting.  He noted that physical therapy had afforded minimal relief.  He denied current use of medication.  He endorsed flare-ups, noting that they usually occurred with weather changes.  He was unable to state the frequency, but noted that duration was usually for about a day.  He complained of occasional giving out of the left knee with pain, lasting for about one minute.  He was unable to further quantify that complaint.  He denied any additional limitation of motion or functional impairment during flare-ups.  The examiner noted that the Veteran worked as a police officer and wore bilateral neoprene braces.  The Veteran denied use of any other assistive device.  Physical examination revealed no tenderness to palpation.  There was no erythema, edema, or heat.  Flexion was to 120 degrees and extension to zero degrees.  Pain was noted throughout the entire range of motion.  There was no instability, laxity, or pain on varus and valgus testing.  Following repetitive motion, the range of motion was unchanged without additional limitations.  The diagnosis was degenerative joint disease.

A June 2008 VA orthopedics note indicates that the Veteran's activities as a police officer caused pain that he treated with medication and ice and heat packs.  He described his pain as a constant aching with intermittent sharp pain in the front of his knees.  Following examination, the diagnosis was bilateral mild osteoarthritis of the knees.  The provider noted that the Veteran had a positive McMurray's sign and had difficulty walking, and an MRI would be ordered.  

On VA examination in June 2008, the Veteran reported that he missed two or three days of work per year due to his knee condition.  Physical examination revealed no swelling or edema.  There was mild tenderness to palpation of the medial and lateral joint lines.  Range of motion testing revealed full extension, though the Veteran stated that he liked to keep the left knee at 10 degrees of flexion for comfort.  Flexion was to 115 degrees with pain at 90 degrees.  After three repetitions, the Veteran maintained the stated ranges of motion without additional limitations or functional impairment.  There was crepitus of the patella with motion, and no tenderness to varus or valgus stress.  Drawer sign and Lachman's test were negative.  

A July 2008 VA orthopedics record indicates that an MRI revealed a hyperintense signal near the junction of the posterior horn and body of the medial meniscus, which was suspicious for radial meniscal tear.  The provider noted that X-rays in May 2008 revealed mild degenerative joint disease.  The Veteran subsequently underwent injections of his left knee joint.

In August and September 2008, the Veteran was noted to have full range of motion of the left knee.

In February 2009, the Veteran underwent left knee arthroscopy and partial medial meniscectomy for a medial meniscus tear.  Following the surgery, he underwent physical therapy.  

In June 2009, the Veteran reported persistent left knee pain and discomfort.  He stated that his pain was worse when walking down hills and stairs, or if he stood for long periods.  He endorsed pain of 3/10 intensity.  Examination revealed no erythema, ecchymosis, or soft tissue swelling.  Extension and flexion were full with and without resistance.  There was no leg muscle laxity, and drawer and varus valgus stress testing were negative.  The Veteran was advised of the importance of attending physical therapy and continuing with his medication therapy.  

In August 2009, a VA provider noted no erythema, effusion, or warmth.  There was patellofemoral crepitus with pain in the extremes.  Range of motion was from five degrees of extension to 115 degrees of flexion.  McMurray and drawer testing were negative.  

In September 2009, physical examination revealed swelling of the left knee and tenderness over the medial aspect and anserine bursa.  There was crepitus in both knees.  Range of motion was noted to be restricted, but degrees of flexion and extension were not reported.  An injection of the bursa was provided.  

On VA examination in July 2012, the examiner indicated a diagnosis of mild degenerative changes of the left knee.  Flexion was to 125 degrees with pain at 95 degrees.  Extension was to zero degrees with no objective evidence of pain.  There was no anterior or posterior instability.  There was no instability to valgus or varus pressure.  There was no evidence of patellar subluxation or dislocation.  No history of recurrent patellar subluxation or dislocation was noted.  The examiner noted a history of meniscal tear and frequent episodes of joint pain, he also noted that pain and decreased range of motion were residuals of meniscectomy.  He noted the Veteran's report of having missed about three days of work in the past year due to his left knee condition.

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2013). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2013). 

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.   See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of 'locking,' pain, and effusion into the knee joint.

 Diagnostic Code 5259 provides for a 10 percent evaluation for removal of semilunar cartilage, symptomatic.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

 Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

The current 10 percent evaluation assigned to the Veteran's left knee disability contemplates degenerative arthritis with symptomatic removal of semilunar cartilage.  In this case, the Board notes that surgery on the Veteran's left knee was performed in service, and a partial meniscectomy was also performed in February 2009.  The Veteran has maintained that his left knee disability was not improved by these surgeries, and that he continues to have disabling pain.  In light of objective evidence of pain and the Veteran's complaints, the Board concludes that the disability most closely approximates dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Thus, a 20 percent evaluation is warranted under Diagnostic Code 5258.  

The Board has considered whether a higher evaluation might apply under the other various criteria for evaluation of knee disability; however, there is no objective evidence of instability, or compensable limitation of flexion or extension (including any such limitation due to such factors as pain, weakness, fatiguability, and incoordination) that would warrant an evaluation in excess of 20 percent.  Moreover, the evidence does not reflect ankylosis that would allow for a higher evaluation under the criteria pertinent to evaluation of such disability.  Accordingly, the Board finds that the evaluation discussed herein is appropriate.

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of painful motion.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, fatiguability, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluation assigned herein is appropriate.

	Extraschedular Consideration

The Veteran has submitted no evidence showing that his left knee disability has  markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  Notably, while the Veteran underwent surgery in February 2009, he was assigned a 100 percent evaluation for the period from February 13, 2009 to April 1, 2009 convalescence under 38 C.F.R. § 4.30.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected left knee disability, including pain and limitation of motion, is appropriately contemplated by the Rating Schedule.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 10 percent for a right knee disability, and a 30 percent evaluation for posttraumatic stress disorder (PTSD) prior to May 16, 2014 and a 70 percent evaluation from that date.  The record does not reflect that the Veteran has at any time during the period under consideration asserted that the assigned schedular ratings for these service-connected disabilities are inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected left knee disability results in further disability when viewed in combination with these other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's left knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5258.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to an evaluation of 20 percent for residuals of lateral meniscus tear of the left knee with degenerative joint disease is granted, subject to the regulations controlling the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


